DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/18/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PG Pub. No. US 2010/0012989 A1) in view of Choi et al. (PG Pub. No. US 2006/0183250 A1).
Regarding claim 1, Lee teaches a semiconductor structure (fig. 7H among others) with conductive pad comprising:
a substrate (¶ 0061: intermediate substrate comprising elements 21 and 22) having a plurality of contact plugs therein (¶ 0062 & fig. 7H: plurality of contact plugs 23 disposed in substrate portion 22); 
a first dielectric layer (¶ 0064: 25, comprising dielectric material) disposed on the substrate and the contact plugs (fig. 7H: 25 disposed on 21/22/23); 
a plurality of conductive pads (¶¶ 0071-0073: 101, comprising planarized portions of conductive material 29), each of the conductive pads being located in the first dielectric layer and electrically connected to the contact structure plug (fig. 7H: each 101 located in 25 and electrically connected to corresponding 23), wherein the conductive pads presents a shape of a wide top surface tapering down to a narrow bottom surface with inclined sidewalls (¶ 0075: 101 has a shape of a bottom CD that is smaller than a top CD); and 
a second dielectric layer (¶ 0076: 30, comprising dielectric material) disposed on the first dielectric layer and the conductive pads along with a part of the wide top surface of the conductive pads (fig. 7H: 30 disposed on 25 and top portions of 101), wherein a recess is formed in the second dielectric layer (¶ 0081: open regions 35 formed in 30) to expose the conductive pads and to make an exposed top surface of the conductive pads 
Lee further teaches the conductive pad is formed by chemical mechanical polishing conductive material 29 relative to dielectric layer 25 (¶ 0073).
Lee is silent to the wide top surface of the conductive pads is entirely in a concave shape, and the second dielectric layer disposed on a part of the concave shape of the wide top surface of the conductive pads.
Choi teaches forming a conductive pad (¶ 0047: 420a, similar to 101 of Lee) in a dielectric layer (¶ 0044: 413, similar to 25 of Lee) by chemical mechanical polishing (¶ 0047: 420a formed by subjecting 420 to CMP, similar to the pad formation process of Lee), wherein a top surface of the conductive pad is entirely in a concave shape (¶ 0047 & fig. 4D: top surface of 420a comprises a concave shape D1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the conductive pads of Lee with the concave surface of Choi, as a means to form the pad with a polishing process configured to compensate for non-uniformity in the thickness or removal of the metal layer (Choi, ¶ 0047).

Regarding claim 2, Lee in view of Choi teaches the semiconductor structure with conductive pad according to claim 1, further comprising a barrier layer interposed between the conductive pad and the first dielectric layer and the contact structures plug (Lee, ¶ 0062: barrier metal formed between 101 and 22 and 23).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Choi as applied to claim 1 above, and further in view of Chen et al. (PG Pub. No. US 2016/0190006 A1).
Regarding claim 4, Lee in view of Choi teaches the semiconductor structure with conductive pad according to claim 1, wherein the second dielectric layer comprises a silicon oxide layer (Lee, ¶ 0076: 30 comprises an oxide compound including silicon).
Lee in view of Choi does not teach wherein the second dielectric layer further comprises a silicon carbonitride layer.
Chen teaches a dielectric layer (¶¶ 0017-0018: 104/106) formed over a conductive feature (fig. 1A among others: 104/106 formed over 102), the dielectric layer comprising a silicon carbonitride layer (¶ 0017: 104 comprises SiCN).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the second dielectric layer of Lee in view of Choi with the material of Chen, as a means to provide an etch stop (Xiao, ¶ 0017) for forming the opening of Lee in view of Choi (Lee, 28).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, silicon carbon nitride is a suitable material to form contact level dielectrics, as evidenced by Chen. 

Response to Arguments
Applicant’s arguments with respect to claims 1-2 and 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Xiao et al. (PG Pub. No. US 2007/0224827 A1) teaches a dielectric layer (¶ 0008: 132) formed over a conductive plug (fig. 1A among others: 132 formed over 103), the dielectric layer comprising a silicon carbonitride layer (¶ 0008: 106 and 110 formed from SiCN).
Miyajima et al. (PG Pub. No. US 2006/0199373 A1) teaches forming a contact hole (10/12) through a layer of silicon carbon nitride (¶ 0028 & fig. 3A: at least portion 10 formed though SiCN layer 5).
Fujiyama (PG Pub. No. US 2011/0024907 A1) teaches forming a conductive pad (¶ 0055: WF, similar to 101 of Lee) in a dielectric layer (¶ 0055: CIL, similar to 25 of Lee) by chemical mechanical polishing (¶ 0059, similar to the pad formation process of Lee), wherein a wide top surface of the conductive pad is entirely in a concave shape (¶ 0059 & fig. 1: top surface of WF comprises a concave shape), and a second dielectric layer (¶ 0069: IL1, similar to 30 of Lee) is disposed on a part of the concave shape of the wide top surface of the conductive pads (fig. 5: IL1 disposed on top surface of WF).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN TURNER/Examiner, Art Unit 2894